Citation Nr: 1205062	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A June 2010 personal hearing was conducted before the undersigned Acting Veterans Law Judge at the RO in June 2010 (Travel Board); a transcript of this hearing is associated with the claims file.

In August 2010, the Board remanded the claim for further development.


FINDING OF FACT

A low back disability was not first manifested on active duty service or within the first post-service year; the preponderance of the evidence is against a finding that a low back disability is related to military service or any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection of a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A June 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).
 
Two VA examinations have been afforded the Veteran.  A January 2008 examination was inadequate because the examiner failed to provide a rationale for his stated negative nexus opinion.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The September 2010 examination, conducted as a result of the Board remand, is also inadequate.  The examiner's opinion and rationale are not responsive to the question posed by the Board, ignores specific established facts (to include the fact of service connection of the loss of use of the feet), and does not discuss the possible role of foot problems in the 1989 fall.  

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate, or the Veteran informed as why one cannot or will not be provided.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).

Despite the inadequacy of the examinations of record, however, no further remand is required to obtain a new examination.  In the August 2010 remand, the Board directed the RO to contact the Veteran to request that he identify all VA and private medical care providers he had seen for his back and feet in 1989 and in 2003.  The RO was also directed to specifically request a release for the Veteran's treatment records from the Scott and While Clinic in Temple, Texas, who treated his back disability in 1989.  Although the RO sent the Veteran a request for this information in August 2010, no response was received.  The Veteran's failure to supply complete information regarding his treatment or appropriate releases has rendered any further efforts unreasonable.  38 C.F.R. § 3.159(c)(1)(i) and (ii).  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The failure has also rendered a valid medical opinion impossible.  As is discussed below, there is no competent and credible evidence of the actual condition of the Veteran's feet in 1989, at the time of his fall.  Any nexus opinion obtained would of necessity require speculation or rely upon incredible reports of the Veteran.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board's remand directives have been complied with.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Low Back Disability

In May 2007, the Veteran filed his initial claim seeking service connection for a lower back disability secondary to service-connected "loss of use of lower extremities".  On his substantive appeal, filed in February 2008, the Veteran alleged that he injured his back in a fall in 1989 as a result of his feet giving out.  

The Veteran has not alleged, and the evidence of record does not show, that a back disability was first manifested on active duty service or during the first year following service.  Neither direct nor presumptive service connection as a chronic disease are therefore applicable, and will not be further discussed.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The sole evidence of a relationship between the Veteran's current low back disability and his service-connected bilateral foot disability is the statements and opinion of the Veteran.  

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., painful feet.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to report the symptoms he observes through his five senses, such as numbness.  Layno v. Brown, 6 Vet. App. 465 (1994).  A layperson is also competent to describe an observable cause and effect relationship.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In this instance, he is competent to repot his subjective observations that his feet went numb, he lost his balance, and he fell.

However, the Board finds his contentions to be lacking in credibility, as they are inconsistent with the remainder of the record, including more contemporaneous records.  The earliest post service medical evidence of record referring to a foot disability is dated in 1991.  This evidence, three years after the fall which injured his back, does not record any findings of instability, burning, or numbness in the feet.  To the contrary, the November 1991 treatment report noted only the Veteran's complaints of ingrown toenails.  No complaints of burning or instability in the feet were noted.  Moreover, vascular, neurological and dermatological examinations of the feet were all negative other than findings related to onychomycosis with incurrated hallux nails and tinea pedis.  VA examination and treatment records from 1990 and 1992 reveal complaints of low back pain, related to a herniated disc, with radiation to the lower extremities.  Doctors note neurological pain going down the legs from the back, without reference to any neurological problems or pain in the feet, despite the repeated comprehensive consultations and examinations.  Moreover, in repeated descriptions of the injury, the Veteran never mentioned any pre-existing foot problems or indicated that any such condition caused or contributed to his fall.

A July 1993 rating decision granted service connection at a noncompensable rating for bilateral trench foot based on the November 1991 treatment; no neurological problems were noted.  In January 2000, the Veteran requested an increase disability evaluation for his service-connected trench foot claiming that his "symptoms have worsened to the point of bilateral neuropathy."  

A July 2006 prosthetics consultation report noted the Veteran's history of low back pain since 1989 "when he was injured in a work related incident.  He states he fell off the top of a load of sheet rock stacked on a flat bed truck at that time."  The first reference to a foot disability having caused his fall in 1989 is not shown until his current claim filed in June 2007, over 27 years later.

In June 2007, and again in August 2010, the Veteran was asked to produce records relating to his back injury in 1989.  He has, however, chosen to ignore these requests.  This failure to assist in the development of his claim was referenced in the August 2010 Board remand, and the September 2011 supplemental statement of the case.  These records, which would potentially document foot problems or symptoms in 1989, cannot be considered, and no speculation as to their content is possible. 

A VA examination was conducted in January 2008.  The claims file was reviewed.  The Veteran complained of current foot burning and occasional shooting pain.  He reported that his 1989 fall was caused by a lack of sensation in his feet.  Use of a wheelchair or scooter since 2005 was noted.  Current neurological impairments of the lower extremities were identified based on subjective reports; objective testing was negative.  Residuals of in-service cold injury were diagnosed.  The examiner opined that the back condition was less likely than not secondary to the feet.  No clear rationale was offered, and so the examination was considered inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In September 2010, a new VA examination of the spine was therefore conducted.  After reviewing the Veteran's claims file, discussing the spine and foot disabilities with the Veteran, and conducting a physical examination, the VA examiner opined that the Veteran's lumbar spine disability was not caused by or related to his service-connected bilateral foot disability.  As is noted above, the opinion is not adequate with regard to the question of a nexus.  The examiner declined to consider the Veteran's loss of use of his feet to be service connected, maintaining that the neurological problems were related to long term alcohol use.  He therefore did not comment on whether foot problems could have caused or contributed to the 1989 fall.  The examiner also conducted testing to assess the truthfulness of the Veteran's reports of symptoms; these strongly indicated he was magnifying complaints and minimizing effort.  While the opinion is not adequate, the objective testing and stated conclusions regarding the Veteran's credibility are competent and probative evidence, independent of the nexus opinion.

In short, there is no competent, credible evidence of any neurological problems of the feet in 1989, at the time of the fall.  The Veteran's reports of such are simply not believed.  Therefore, there is no way the service connected foot disability could have caused or contributed to the 1989 fall.

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved.  Service connection for a low back disability is not warranted.



ORDER

Service connection for a low back disability is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


